









exhibit 10.16
The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
August 13, 2014
Chris Cunningham
Dear Chris:
We are pleased to confirm our offer of employment for the position of Chief
Human Resources Officer of the new Hertz Equipment Rental Company. The position
will be based out of the Bonita Springs, FL location. This position reports
directly to me. Your start date will be determined upon acceptance of this
offer.
Your base salary, paid on a bi-weekly basis, will be $14,038.46 which equates to
an annualized salary of $365,000. This offer is contingent upon verification of
your education, previous employment, satisfactory references, passing the drug
test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non Competition
Agreement.
You are eligible to participate in the Hertz Executive Incentive Plan, which
provides for a target annual incentive bonus of 50% of your base salary. For
2014 you will receive a guaranteed bonus of $182,500 payable in March 2015.
Hertz retains the right and sole discretion to amend, modify or rescind such
plan at any time and for any reason.
You will be eligible for an initial equity grant of $205,000. Upon spin, this
grant will be converted into equity awards of the Hertz Equipment Rental
Company. These awards will be granted at the fair market value on the grant date
and will vest over a three year period assuming continued employment. Following
your commencement of employment, the grant date will be established during the
next open window. Materials and details regarding this plan will be sent to you
under separate cover, once employment is commenced.
The company will reimburse you for all expenses you incur in acquiring COBRA
insurance from your current employer until such time as you are eligible for
medical benefits under the Hertz Custom Benefit Plan.
In addition to your initial equity grant, you will be eligible to participate in
a form of an annual equity long-term incentive plan where your target annual
equity award will be $310,000 commencing in March 2015. Again, materials and
details regarding this plan will be sent to you under separate cover, once
employment is commenced.
Generally, equity grants are subject to approval by the Compensation Committee
of the Hertz Board of Directors and are subject to its sole and exclusive
discretion for all key executives and key employees. Generally awards are based
upon, or denominated as, a dollar value and may be all or partially granted in
the form of Restricted Stock Units, Performance-based Restricted Stock Units,
and Stock Options and are subject to the Committee's sole and exclusive
discretion.


1

--------------------------------------------------------------------------------





Should the Company fail to consummate the spin-off of HERC by October 1, 2016 or
publicly announce its intentions not to consummate the spin-off you may elect to
terminate your employment by providing notice to the Board and the Company
within 30 days of any such occurrence. If you provide such notice, once you
leave the company you will be eligible for 18 months of your base pay and
average annualized bonus (for 2014 and 2015) as severance. The timing of the
payment and the general terms of such severance (other than the amount) will be
based upon our general severance policy in place at the time of your
resignation.
You will also be eligible for service vehicle privileges in this role. This
privilege provides for the use of a Hertz service vehicle for personal and
professional use. The service vehicle use policy will be reviewed with you upon
commencement of your employment.
You will be eligible for 20 days of vacation per the terms and conditions of The
Hertz Corporation vacation policy.
You are eligible for a comprehensive relocation assistance program according to
the terms and conditions of Hertz's Employee Relocation Policy. Although not all
inclusive, highlights include Company paid professional relocation services,
reimbursement for expenses related to the sale and purchase of your primary
home, temporary housing for sixty (60) days, movement of your household goods
and vehicles through a vendor selected by the Company as well as return and home
finding trips. All relocation expenses are expected to be reasonable and
customary for the area and are subject to pre-approval by the Company. This
assistance will be available for twelve (12) months following the initiation of
your relocation. Please note that if you voluntarily leave the employment of
Hertz for during the two year period following the commencement of your
position, you will be required to reimburse the Company for the entire amount of
the expenditures regarding your relocation. The terms and conditions of the
relocation agreement, including but not limited to any repayment obligations,
will be provided for in a separate relocation agreement upon acceptance and
initiation of the relocation. Prior to the initiation of the relocation as well
as receiving any relocation reimbursement, you will be required to execute a
separate relocation agreement.
Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. The benefits offered by the new company have yet to be
established. After the spin, you will receive benefits and executive perquisites
offered to the executives and general employee population of the new company.
This benefit program Hertz currently offers a full menu of company paid and
employee voluntary programs as follows:
•
Medical

•
Dental

•
Vision

•
Health Care Flexible Spending Account

•
Long Term Disability

•
Accidental Death and Dismemberment

•
Dependent Care Flexible Spending Account

•
Life Insurance

•
Dependent Life Insurance

•
401(k) Savings Plan

It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned the enclosed Employee Confidentiality &
Non-Solicitation Agreement. Please review this document carefully and obtain
independent legal advice if you wish.
It is also a fundamental term and condition of your employment that:


2

--------------------------------------------------------------------------------





(i)You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have from any third
party, including but not limited to any current or former employer.


(ii)You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality, Non
Competition and/or Non Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii)You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.


(iv)During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).


(v)You will not disclose at any time (except for business purposes on behalf of
the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company's policies and procedures.


(vi)You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(vii)You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney's
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(viii)You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this agreement may be enforced by the Company
or its successors or assigns.


The forgoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the forgoing
terms and conditions or should the forgoing representation and warranty be
inaccurate or false, it will result in your immediate termination from the
Company. In addition, you agree that you will indemnify and save harmless to the
Company and its directors, officers, employees and agents from any and all
claims and demands incurred by any of them directly or indirectly arising from
any breach of the forgoing terms or conditions or any inaccuracy or
misrepresentation of the forgoing representation and warranty.
In the event your position with Hertz is eliminated or your employment is
terminated for any reason other than for cause and other than your voluntary
resignation, you may be eligible to receive a severance payment equal to
eighteen months of your base pay and average bonus. Payment of


3

--------------------------------------------------------------------------------





any such severance shall be contingent upon the execution of a General Release
including non­competition and non-disclosure provisions.
Per Hertz's standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either you or the Company may
terminate employment at any time, with or without cause. In addition, by signing
this letter, you acknowledge that this letter sets forth the entire agreement
between you and the Company regarding your employment with the Company, and
fully supersedes any prior agreements or understandings, whether written or
oral.
Very truly yours,
/s/ Brian MacDonald
Brian MacDonald
Chief Executive Officer
Hertz Equipment Rental Company


4

--------------------------------------------------------------------------------







ACCEPTANCE
I, Chris Cunningham, have read, understand, and having had the opportunity to
obtain independent legal advice hereby voluntarily accept and agree to the terms
and conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non Competition Agreement.)
 
 
/s/ Christian Cunningham
8-18-2014
 
Date:
 
 
 
 
cc: D. Zeleny
 
M. Harrison
 







5